Citation Nr: 1522964	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from May 1986 to March 1990, and from February 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Although the Veteran also filed a timely notice of disagreement to initiate an appeal from the September 2011 rating decision as to a claim of service connection for tinnitus, in his substantive appeal, VA Form 9, he only specified that he was perfecting an appeal as to the claims listed on page one of this decision.  Therefore, a claim of service connection for tinnitus is not on appeal before the Board. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's hearing loss has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard letter in August 2010 satisfied the duty to notify provisions for the hearing loss claim.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided a VA medical examination in June 2011.  The examination is sufficient evidence for deciding the claim.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and it contains reasoned explanations.  Thus, VA's duty to assist has been met for this claim. 

II.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 155.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  That is, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Evidence and Analysis

Service treatment records show that at the time of his April 1986 enlistment examination prior to his first period of active service, the Veteran reported that he did not have any problems with his ears or any hearing loss.  On examination, evaluation of the ears and drums was normal, and the Veteran underwent audiometric evaluation.  Audiology testing recorded the following test findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
10
10
5
LEFT
15
15
15
15
15

A service treatment record dated in 1986 shows that the Veteran received ear plugs.  Audiograms in May 1986, September 1987, and April 1989 recorded the following test findings:

May
HERTZ
1986
500
1000
2000
3000
4000
RIGHT
15
0
5
0
5
LEFT
5
10
10
10
15

Sept.
HERTZ
1987
500
1000
2000
3000
4000
RIGHT
5
10
5
0
0
LEFT
15
10
0
5
5

April
HERTZ
1989
500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
15
5
5
10
15

At the Veteran's March 1990 discharge examination, he reported that he had no ear trouble or hearing loss.  On examination, the evaluation for ears and drums was normal.  Audiology testing recorded the following test findings:





HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
15
5
5
10
15

At the Veteran's August 1991 examination for the purpose of release from active duty in September 1991, he reported that he had no hearing loss but that he had had ear, nose or throat trouble.  He clarified that he had had a sore throat for two months.  On examination, the evaluation for ears and drums was normal.  Audiology testing recorded the following test findings:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
0
5
LEFT
5
5
0
5
5

The remainder of the service treatment records during the Veteran's two periods of active service show no indication of any ear or auditory problems including hearing loss.

The report of a June 2011 VA examination records the following history provided by the Veteran.  The Veteran served in the Marines with infantry duties.  In service he was exposed to guns, bombs, and aircraft noises occasionally.  After service he was exposed to truck noise in his occupation, and occasionally to shooting with ear protection.  He reported complaints of decreased hearing for more than five years in both ears.  

Physical examination results included no significant physical findings.  The examiner noted that the Veteran had normal audiological findings in 1991.  Audiology testing recorded the following findings:





HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
45
45
30
25
30
100
LEFT
50
50
30
35
45
96

These audiology findings meet VA criteria for impaired hearing.  See 38 C.F.R. § 3.385.  The examiner opined that the current diagnosed hearing loss is less likely as not (less than 50 percent probability) caused by or a result of noise exposure the Veteran was exposed to while in service.  The examiner stated that this opinion was based on audiograms contained in the claims file.  The examiner noted that audiograms in service showed normal hearing bilaterally.

The evidence shows that the Veteran has hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The record also reflects that the Veteran was exposed to some extent of military-related noise associated with his military occupational specialty (rifleman) during service.

Although there is current hearing loss and noise exposure in service, the evidence is not sufficient to connect the two.  The Veteran's right and left ear hearing was within normal limits at each of the audiology evaluations during service.  As reflected in the audiology findings during service discussed above, there is no indication that the Veteran's right or left ear hearing acuity worsened during service so as these results were similar or improved in most instances.  Also, there is no evidence in service of any hearing loss or other ear complaints.  

Moreover, the evidence does not show that within one year after discharge, the right or left ear hearing acuity was productive of impaired hearing meeting VA criteria to be considered a hearing loss disability and manifest to a degree of ten percent or more.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the Veteran's lay statements (particularly during the June 2011 VA examination) that he had decreased hearing for more than five years in both ears, the Veteran is competent to attest to symptoms of difficulty hearing in the ears. However, the Board finds the Veteran's lay testimony as to onset of decreased hearing symptoms for more than five years before the June 2011 VA examination, does not provide sufficient evidence to show onset during service or a relationship between the hearing loss and noise exposure.  Five years prior to the examination would be 2006, which is approximately 15 years after his active service.  While "for more than" can mean any amount of time prior to even the 5 years, this statement is too speculative to show onset in service.

Likewise, the record does not show continuity of right or left ear hearing loss symptoms after service associated with the present hearing loss.  The first clinical evidence of any hearing loss is not shown until the June 2011 VA examination, when examination showed findings meeting criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  For the same reason as above, continuity of symptomatology is not established by the Veteran's speculative statement of when he noticed hearing loss given the nearly 20 year gap between his service and filing the claim.
 
Furthermore, the opinion of the June 2011 VA examiner was that the Veteran's current hearing loss is less likely as not caused by or a result of his active duty service for the reasons discussed above, including that hearing levels were within normal limits for the frequencies tested throughout both periods of active service, including at the time of the August 1991 examination for the purpose of release from active duty from his last period of active service.

This opinion is probative as there are no other opinions on this matter and the opinion is consistent with the remainder of the evidence on file, to include the Veteran's report to the VA examiner in June 2011 that he had had decreased hearing for more than five years.  This estimate does not approximate any time close to the Veteran's period of active duty ending in September 1991. The expert examiner considered the Veteran's theory and it was not endorsed.

On review of the evidence overall, the Board determines that while the Veteran believes that he has hearing loss with an etiology related to his military service, he is not shown to be other than a lay person.  As a lay person, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of his hearing loss.  

In consideration of this evidence, the Board finds that the Veteran's hearing loss has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service.  As the preponderance of the evidence is against the claim of service connection for hearing loss, there is no doubt to be resolved, and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran is claiming service connection for a low back disability.  Review of the service treatment records show treatment in service over several months in 1991 beginning in March, for complaints of low back pain after an injury in March 1991 when he fell from a rope during training.  Contemporaneous assessments included low back strain.  

Service treatment records in early May 1991 show that he was seen for his low back pain.  On examination his gait was antalgic.  He was placed on moderate duty.  The assessment was back strain.  When seen later in May 1991, examination showed that "all appeared normal" with no complaint of pain, and with a good range of motion.  He was found to be fit for full duty.  

In June 1991 the Veteran was seen in follow up of the March 1991 injury, with complaints of low back pain that was throbbing periodically throughout the day.  The condition was assessed as latissimus dorsi strain.  When seen later in June 1991 he reported complaints of continuing back pain for nine weeks following the trauma.  The assessment was latissimus dorsi muscle strain.

A consultation sheet later in June 1991 shows that the Veteran was evaluated for treatment and eligibility for separation with respect to his back condition.  The assessment was mechanical low back pain secondary to a fall, with no radiation symptoms.

At the time of an August 1991 examination prior to release from active duty, the Veteran reported that he did not have recurrent back pain; and on examination, the evaluation of the spine and lower extremities was normal.

The post-service VA treatment records on file are dated from July 2010 to August 2012.  These records show problem lists and assessments that include chronic back pain and recurrent low back pain.

During a June 2011 VA examination, the Veteran reported that during service he fell from a rope in March 1991.  He reported that he has had low back pain since that injury, with worsening over the years, and present complaints of pain in the right lumbosacral vertebral area.  After examination, the examiner recorded a diagnosis of "normal spine examination with complaints of low back pain.  There is no objective evidence of pathology clinically." 

The June 2011 VA examination report indicates, however, that the examiner did not conduct any diagnostic imaging testing such as x-rays, magnetic resonance imaging (MRI), or computed tomography (CT) scan-tests that may be useful in diagnosing conditions affecting the vertebrae and other bones of the spine.  Moreover, in May 2013, which was after the examination, the Veteran stated that his back was indeed hurt.

In light of the in-service clinical history of injury and treatment over several months, the Veteran's complaints that he continued to have the low back symptoms since then, and the examiner's opinion that there is no "obvious" current back condition, the Board is of the opinion that diagnostic imaging such as x-rays, MRI or CT scan, would be useful in diagnosing the presence of any less obvious low back disability involving tissues of the spine or other related musculoskeletal conditions that may be associated with the inservice back injury.

In light of the remand, any outstanding VA treatment records should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records dated since August 2012.

2.  Thereafter, schedule the Veteran for a VA examination of his claimed low back/lumbosacral spine disability, by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner should conduct all necessary examination and diagnostic testing, to include physical and neurological testing; and to specifically include any necessary imaging testing, to determine whether the Veteran has a current low back disability.  

Then the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed low back (thoracolumbar or lumbosacral spine) disability had its onset in service or is related to service, to include as related to the Veteran's in-service injury in March 1991; or in the case of arthritis, became manifest within one year of discharge from service ending in September 1991. 

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after performing any additional necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


